          Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 1 of 44




 1 LAW OFFICE OF STANLEY R. APPS
   Stanley R. Apps (State Bar No. 309425)
 2 11818 Moorpark Street, Unit R
   Studio City, CA 91604
 3
   (310) 709-3966
 4 stan@appsatlaw.com
 5 Attorney for Plaintiff Jesse Bengson
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11 JESSE BENGSON,                              ) Case No.:
                                               )
12                       Plaintiff,            ) COMPLAINT FOR:
           vs.                                 )        1) Discrimination on the basis of
13                                             )           disability,
     BOARD OF TRUSTEES OF THE CALIFORNIA )              2) Harassment on the basis of
14   STATE UNIVERSITY, ELISA VELASQUEZ- )                  disability,
     ANDRADE, GLENN BRASSINGTON and            )
15                                             )        3) Denial of reasonable
     MATTHEW PAOLUCCI CALLAHAN,                            accommodations of disability,
                                               )
16                                             )        4) Retaliation for requesting and
                          Defendants.          )           receiving reasonable
17                                             )           accommodations of disability,
                                               )        5) Defamation per se,
18                                             )
                                               )        6) Defamation
19                                             )
                                               )        JURY TRIAL DEMANDED
20                                          ))
     _________________________________________)         INJUNCTIVE RELIEF SOUGHT
21
22
                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
23
            The Plaintiff, DR. JESSE BENGSON (hereinafter “Bengson” or “Plaintiff”) hereby sues
24
     Defendant, the Board of Trustees of the California State University, for discrimination and
25
     harassment on the basis of disability, denial of reasonable accommodations of disability, and
26
     retaliation for requesting and/or receiving reasonable accommodations of disability, in violation of
27
     Title I of the Americans with Disabilities Act (“ADA”). Plaintiff further sues Dr. Elisa Velasquez-
28

                                                 -1-
                      PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 2 of 44




 1 Andrade (“Velasquez-Andrade”), Dr. Glenn Brassington (“Brassington”) and Dr. Matthew Paolucci
 2 Callahan (“Paolucci”) for defamation per se and defamation, including both libel and slander.
 3 Plaintiff further states as follows:
 4                                              OVERVIEW
 5          For the first three years of Jesse Bengson’s employment as an Assistant Professor of
 6 Psychology at Sonoma State University (“SSU”), he received very positive feedback about his job
 7 performance from all levels of review. After experiencing a recurrence of epilepsy in Fall 2017 and
 8 receiving a disability accommodation for Spring 2018, Bengson became the victim of a campaign of
 9 libel and slander waged by several members of his academic department including faculty and staff,
10 as well as several administrators, including an Interim Dean, the Vice President of Academic
11 Affairs, and the University Provost. This campaign developed, at least in part, as a form of

12 retaliation against Bengson because he had requested and received a disability accommodation. At
13 first, these individuals retaliated against Bengson by making untrue or exaggerated criticisms of his
14 teaching and service, including revising earlier, positive evaluations of his job performance.
15 However, the defamation became more sinister as members of the SSU faculty and administration
16 began to insinuate that Bengson’s non-verbal mannerisms were evidence of his criminal nature and
17 intentions, when in fact these mannerisms derive from the fact that Bengson is deaf in one ear.
18 Bengson’s partial deafness was common knowledge among members of the Psychology
19 Department. These individuals spread baseless rumors that Bengson would become a “campus
20 shooter” if denied tenure and promotion. As well as constituting defamation per se, these false
21 rumors also constitute harassment on the basis of Bengson’s disability. In addition to justifying its
22 harassment with reference to mannerisms resulting from Bengson’s partial deafness, the university
23 simultaneously discriminated and retaliated against Bengson for his disability accommodation. In
24 spite of Bengson’s superior performance in both teaching and research, and adequate performance
25 in service, SSU unreasonably denied Bengson tenure and promotion. The harassment,
26 discrimination, denial of disability accommodations, retaliation and defamation have done
27 irreparable personal and professional harm to Bengson, whose promising career as a neuroscientist
28 and Psychology Professor has come to a standstill.

                                                 -2-
                      PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 3 of 44




 1                                              PARTIES
 2   1. Plaintiff Jesse Bengson is a natural person residing in this judicial district, who at all times
 3      relevant to this complaint has been employed as Assistant Professor of Psychology at
 4      Sonoma State University (“SSU”), which is a constituent campus of the California State
 5      University (“CSU”).
 6   2. Defendant, the Board of Trustees of the California University, is a governmental entity that
 7      controls and administrates all campuses of the California State University, including SSU.
 8   3. Defendant Elisa Velasquez-Andrade (“Velasquez-Andrade”) is a natural person employed as
 9      Chair and Professor of Psychology at SSU.
10   4. Defendant Glenn Brassington (“Brassington”) is a natural person employed as Professor of
11      Psychology at SSU.

12   5. Defendant Matthew Paolucci Callahan, known professionally as Dr. Matthew Paolucci
13      (“Paolucci”) is a natural person employed as Professor of Psychology at SSU.
14   6. Defendants Velazquez-Andrade, Brassington, and Paolucci will also be known collectively
15      as the “Individual Defendants” or “Defamation Defendants.”
16
                                        JURISDICTION AND VENUE
17
     7. This Court has jurisdiction over Plaintiff’s claims, and is the proper venue, because these
18
        claims are brought under federal law and California law, and the conduct complained of
19
        took place in this judicial district. Furthermore, Defendants Velasquez-Andrade, Brassington
20
        and Paolucci reside in this judicial district and Defendant Board of Trustees maintains a
21
        continuous presence in this judicial district by controlling and administrating Sonoma State
22
        University and other CSU campuses within this judicial district.
23
     8. Plaintiff filed a timely charge of discrimination with the United States Equal Employment
24
        Opportunity Commission, which referred said charge to the United States Department of
25
        Justice for review and processing. On April 20, 2020, the United States Department of
26
        Justice issued a Notice of Right to Sue to Plaintiff, authorizing him to bring a civil action in
27
28

                                              -3-
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 4 of 44




 1      federal court within 90 days. A true and complete copy of the Notice of Right to Sue is
 2      attached hereto as Exhibit A.
 3                                              FACTS
 4   Bengson’s first three years at SSU
 5   9. Jesse Bengson was offered a position as Assistant Professor of Psychology at Sonoma State
 6      University (“SSU”) in Fall 2015.
 7
     10. As a tenure-track employee, Bengson underwent a standard, six-year process that concluded
 8
        with his application for tenure and promotion. Generally, when universities hire a tenure-
 9
        track employee, these employees begin as Assistant Professors. During their first five years,
10
11      they undergo annual evaluations that determine ongoing retention, followed by the sixth

12      year application for tenure and promotion. If awarded tenure and promotion, they become

13      Associate Professors and are awarded permanent employment with the university.
14   11. The annual evaluations serve to identify any red flags in teaching, research, or service, so
15
        that employees can address any problems during their probationary period. The sixth year
16
        application for promotion and tenure is evaluated by a series of Retention, Tenure, and
17
        Promotion (RTP) committees, beginning with the home department, then ascending by
18
19      degrees through the college or school committee, the college Dean, a university-level

20      committee comprised of professors from various schools, and finally the university Provost.

21      The Provost, in consultation with the University President, makes the final decision about
22      tenure and promotion. However, the departmental committee sets the tone of the entire
23
        process; the higher-ranked committees take their cue from the department’s original
24
        recommendation for or against tenure and promotion.
25
     12. For the first three years of Bengson’s employment at SSU, he received very positive
26
27      feedback about his job performance in annual evaluations produced by the Psychology

28      Department and echoed by Provost Lisa Vollendorf (hereinafter “Provost” or “Vollendorf”).

                                              -4-
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 5 of 44




 1   13. In Fall 2017, the Psychology Department’s RTP Committee, chaired by Professor Heather
 2      Smith (hereinafter “Smith”) published a performance evaluation commending Dr. Bengson
 3
        for his excellent research, service, teaching, and particularly for his support of student
 4
        research.
 5
     14. The RTP Committee, chaired by Smith, called attention to Bengson’s outstanding
 6
 7      scholarship; his creation of “unique and important opportunities for psychology majors”;

 8      and his impressive teaching skills, making particular note of Bengson’s nomination for

 9      SSU’s competitive “Excellence in Teaching” Award.
10   15. On June 11, 2018, SSU Provost Vollendorf echoed the department’s positive third-year
11
        review of Bengson. Vollendorf commended Bengson for receiving unanimous praise from
12
        his department for his third-year performance review. According to Vollendorf, “[a]t all
13
        levels of review, the areas of teaching and scholarship are described as both commendable
14
15      and impressive.” Vollendorf’s evaluation further notes that Bengson is “a reflective teacher

16      who consistently focuses on improvement and incorporation of the valued teacher-scholar

17      model at Sonoma State.” Notably, Vollendorf made no suggestions that Bengson needed to
18      improve his teaching or research, though she did state that she hoped Bengson would
19
        continue to expand his already-strong service record.
20
     Bengson Receives a Disability Accommodation for Spring 2018
21
     16. During Fall 2017, Bengson had a recurrence of an epilepsy condition that he had been
22
23      diagnosed with prior to becoming employed at SSU.

24   17. During this same semester, Bengson had a grand-mal seizure in the kitchen of the
25      Psychology Department. He fell and hit his head during the seizure, leaving a pool of blood
26
        on the floor. Because Bengson was disoriented after the seizure, he did not notice the blood,
27
        which was later discovered by Chair Velasquez-Andrade. At that time, Bengson informed
28
        Velasquez-Andrade about his epilepsy and the grand-mal seizure.
                                               -5-
                    PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 6 of 44




 1   18. Because managing stress is essential to controlling epileptic seizures, Bengson’s medical
 2      team at Kaiser recommended that he request a work accommodation, which would allow
 3
        him to reduce stress by avoiding in-person interactions with students and colleagues.
 4
     19. Following this advice, Bengson contacted Renee Senander, Manager of Worker’s
 5
        Compensation, ADA, and Leave Administration (hereinafter “Senander”) to request a
 6
 7      disability accommodation for the Spring 2018 semester. Senander served as a liaison

 8      between Bengson and Velasquez-Andrade. During November 2017, the three of them

 9      agreed on a reasonable accommodation to address Bengson’s epileptic seizures during the
10      Spring 2018 semester.
11
     20. This accommodation relied in part on recommendations from Bengson’s medical team at
12
        Kaiser. Senander summarized Kaiser’s recommendation in an email she wrote on November
13
        15, 2017: “Jesse has provided medical certification by Dr. Vanek outlining his temporary
14
15      accommodation request for the Spring 2018 semester, which includes teaching and advising

16      students online, as the essential functions of working in a group, multitasking, socializing,

17      and excessive external stimulation are to be temporarily avoided.”
18   21. In November 2017, Bengson was officially granted reasonable accommodations of
19
        disability, authorizing him to take the following steps to reduce stressors that could trigger
20
        epileptic seizures:
21
            a. Teach his courses using alternate modes of delivery;
22
23          b. Advise his students via e-mail, telephone calls, and other modes of communication,

24              rather than in person;
25          c. Withdraw from serving on a faculty search committee; and
26
            d. Participate in faculty meetings remotely.
27
28

                                             -6-
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 7 of 44




 1   22. Because Bengson was deeply committed to his students, he chose to teach in person.
 2      However, he occasionally taught online, on days when he was experiencing an “aura,”
 3
        which is type of miniature seizure that can signal a forthcoming grand-mal seizure.
 4
     Psychology Department RTP Committee retaliates against Bengson
 5
     23. Shortly after Bengson received his accommodation, several of his colleagues began to fault
 6
 7      Bengson retroactively for having under-performed during previous semesters. These

 8      colleagues also faulted Bengson for inadequate job performance during Spring 2018. They

 9      blamed Bengson for failing to engage in the specific activities precluded by his disability
10      accommodation.
11
     24. In May 2018, Heather Smith, Chair of the same RTP Committee that had commended
12
        Bengson’s job performance in Fall 2017, sent Bengson an email allegedly representing the
13
        RTP Committee’s perspective about his job performance. Smith acknowledged that it was
14
15      unusual to communicate advice about the RTP process by email, but indicated she was

16      doing so to honor Bengson’s disability accommodation, which was intended to help him

17      avoid in-person interactions. Notably, this was not a standard part of the RTP process, which
18      allowed but did not require the candidate to seek such advice.
19
     25. In her email, Smith revisited the RTP committee’s previously glowing review of Bengson’s
20
        Fall 2017 job performance. In an unusual move, Smith presented new claims to support her
21
        allegations that the RTP Committee had revised its views and now deemed Bengson’s Fall
22
23      2017 job performance as inadequate.

24   26. In her unofficial, unauthorized email, Smith claimed that during Fall 2017, Bengson had
25      lower-than-usual scores on his Student Evaluations of Teaching Effectiveness (also known
26
        as “SETEs”). Smith also expressed concern that these student evaluations contained some
27
        written comments that were critical of Bengson’s teaching. In fact, Smith failed to mention
28
        that she was referencing only three negative comments about Bengson from his Fall 2017
                                             -7-
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 8 of 44




 1      SETEs. Drawing on these atypical comments, Smith sought to create an impression that
 2      Bengson’s students were unhappy with his teaching. This impression was later invoked and
 3
        repeated by a series of individuals and committees who were judging Bengson’s job
 4
        performance, and used as justification for denying Bengson tenure.
 5
     27. Notably, Smith’s reference to these student comments did not appear in her official, Fall
 6
 7      2017 evaluation of his teaching, but only in the informal email sent in May 2018.

 8      Nonetheless, later evaluators faulted Bengson for failing to reflect on these student

 9      comments, even though they did not represent his consistently strong teaching record.
10   28. In Smith’s informal email to Bengson, she herself acknowledged that Fall 2017 had been an
11
        “unusual semester” because of the Sonoma County wildfires that had resulted in campus
12
        closure. Even so, Smith blamed Bengson for the unusually low number of students who
13
        filled out SETE evaluations of Bengson during Fall 2017. Smith claimed that the low
14
15      participation rate must have resulted from Bengson’s failure to provide students with enough

16      class time to complete the forms. In fact, the low completion rate more plausibly resulted

17      from the wildfires and campus closures.
18   29. Smith is correct that an unusually low number of students completed SETEs for Bengson’s
19
        Fall 2017 courses—likely due to the disruption caused by wildfires, which had displaced
20
        many SSU students. Of the 74 students enrolled in Bengson’s courses during the Fall 2017
21
        semester, only 22 completed SETEs. Smith is also correct in stating that Bengson’s SETE
22
23      scores were lower than usual during Fall 2017; however, she fails to state that the lower-

24      than-usual scores occurred in only one of the three courses Bengson taught that semester. In
25      that particular course, Bengson’s average score was a decent but not spectacular 4.1 out of 5.
26
        However, in his two other Fall 2017 courses, Bengson’s average SETE scores, respectively,
27
        were 4.5 and 4.6. These scores are on par with Bengson’s usually impressive semester
28
        averages, which range between 4.5 and 4.75. Generally in the CSU, average SETE scores of
                                             -8-
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 9 of 44




 1      4.5 are considered evidence of strong teaching, and averages of 4.6 or above point to
 2      superior teaching.
 3
     30. Smith’s May 2018 email further included an accusation that Bengson had failed to engage in
 4
        a variety of activities during Spring 2018, even though his disability accommodation had
 5
        relieved him temporarily of these duties. According to Smith, Bengson’s inadequate job
 6
 7      performance was demonstrated by his failure to perform the following activities:

 8          a. Attend the Psi Chi Honor Society’s induction ceremonies and graduation banquets;

 9          b. Host “workshops, lectures, [and] awards ceremonies” for Psi Chi;
10          c. Offer “at least two hours of face to face appointments” each week with students;
11
            d. Host “group advising during the heaviest advising times of the semester”;
12
            e. Attend the “faculty convocation, school meetings, department meetings, [and] the
13
                faculty retreat and commencement”; and
14
15          f. Participate effectively on the search committee from which the Chair had removed

16              him due to his disability accommodation.

17   31. Smith’s May 2018 critique represents a retaliatory re-evaluation of Bengson’s job
18      performance, entirely focused on faulting Bengson for failing to engage in activities
19
        precluded by his accommodation. It is only the first instance of retaliation directed at
20
        Bengson.
21
     Psychology Department Chair knowingly violates Bengson’s disability accommodation
22
23   32. Chair Velasquez-Andrade violated Bengson’s disability accommodation during Spring 2018

24      by seeking to undermine its basic features. While the ADA requires a good-faith interactive
25      process to determine reasonable terms of accommodation, once all parties agree to these
26
        terms, any new changes must be preceded by a new, formally announced interactive process.
27
     33. In a manner inconsistent with the ADA mandate, Velasquez-Andrade asked Senander to
28
        reopen the interactive process in the middle of the Spring 2018 semester. Upon information
                                              -9-
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 10 of 44




 1      and belief, she did so because certain members of the Psychology Department were unhappy
 2      that Bengson was not attending faculty meetings and other departmental events in person.
 3
        These individuals blamed Bengson for causing them to shoulder an increased load of
 4
        departmental work.
 5
     34. In spite of the ADA mandate, Senander approached Bengson to renegotiate the terms of his
 6
 7      accommodation. On February 28, 2018, Senander emailed Bengson to inform him that his

 8      accommodation was not set in stone. Senander referred to the interactive process required by

 9      the ADA to argue that Bengson would need to continue engaging in an “ongoing dialogue”
10      about the terms of his accommodation. She did so without announcing a revised end-date for
11
        the initial accommodation or calling for a new interactive process.
12
     35. In her email, Senander asked Bengson to begin informing the Chair by email each day he
13
        planned to teach remotely during Spring 2018, even though his accommodation allowed him
14
15      to teach all his courses remotely if necessary. The Chair’s request contradicted a November

16      20, 2017 email to Bengson, Velasquez-Andrade and others, in which Senander had

17      confirmed granting a “reasonable accommodation to allow Jesse to teach courses remotely
18      for the Spring Semester, including utilizing alternative methods to broadcast and teach your
19
        courses.” In that earlier email, Senander had assured Bengson that he was “not required to
20
        be present on campus.”
21
     36. Senander’s actions violated CSU Executive Order 1096, which makes clear that the
22
23      interactive process to determine a reasonable accommodation must occur before the

24      determination of said accommodation. Executive order 1096 states, “reasonable
25      accommodations will be determined by the Campus following an interactive process with
26
        those involved.” Velasquez-Andrade’s attempt (via Senander) to renegotiate the disability
27
        accommodation while it was in effect also violated the ADA, because it had the effect of
28
        retroactively denying Bengson an accommodation of disability that already had been granted
                                            - 10 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 11 of 44




 1      and that Bengson was relying on to fulfill his job duties while struggling to manage his
 2      epilepsy.
 3
     37. In critiquing Bengson’s unwillingness to renegotiate the terms of his accommodation mid-
 4
        semester, Senander stated that Bengson “wanted the accommodation but not what it took to
 5
        get the accommodation.” However, since Bengson had already been granted
 6
 7      accommodations of disability, Senander’s statement misrepresents both the facts and the

 8      applicable law.

 9   38. Velasquez-Andrade further violated Bengson’s accommodation by sending students to his
10      office during Spring 2018 and instructing these students to request in-person meetings with
11
        Bengson, in direct contravention of disability accommodations that she knew of and had
12
        approved. On one such occasion, the stress resulting from meeting with these students
13
        funneled to him by Velasquez-Andrade caused Bengson to experience a minor epileptic
14
15      seizure in his office.

16   39. Other faculty in the Psychology Department, as well as administrators, critiqued Bengson

17      for failing to engage in activities that his accommodation had excused him from, and used
18      this failure repeatedly to justify negative performance evaluations and, ultimately, to justify
19
        denying him tenure.
20
     40. Velasquez-Andrade further retaliated against Bengson by calling a meeting attended by
21
        herself, Bengson, Maureen Buckley, Interim Dean of the School of Social Sciences
22
23      (hereinafter “Buckley” or “Interim Dean”), and Deborah Roberts, Associate Vice President

24      of Faculty Affairs (hereinafter “Roberts” or “AVP Roberts”).
25   41. During this meeting, Velasquez-Andrade complained that Bengson “wasn’t doing his job”
26
        because he sometimes taught remotely and because he held office hours remotely.
27
28

                                              - 11 -
                    PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 12 of 44




 1   42. Velasquez-Andrade also complained that Bengson had failed to show up for class on two
 2      sequential days in early October 2018 and had failed to notify the department about his
 3
        absences in a timely manner.
 4
     43. Velasquez-Andrade must have known that on those particular days, Bengson was absent
 5
        because of a severe head injury. On the Tuesday of that particular week, Bengson was
 6
 7      hospitalized after being assaulted by a stranger with a socket wrench and steel Maglite 6-cell

 8      flashlight. On Thursday of the same week, Bengson was experiencing continued bleeding

 9      and confusion resulting from his head trauma.
10   44. Bengson did in fact file official absence reports on the two days he was absent. He also
11
        informed the department administrator, Cara Stevens, by email about his absence. However,
12
        he did forget to email the department Chair directly, likely as a result of his head trauma.
13
     45. Describing this meeting later, AVP Roberts described Bengson as having become “red in the
14
15      face” when the Chair confronted him with her accusations. Without any justification,

16      Roberts claimed that Bengson’s redness evidenced his “controlled rage” and violent

17      tendencies.
18   46. Velasquez-Andrade continued to retaliate against Bengson by creating an atmosphere of
19
        resentment and blame directed at him for ostensibly failing to complete his work activities,
20
        even though his accommodation had excused him from said activities.
21
     47. For example, during Spring 2018, Bengson attended faculty meetings remotely, per the
22
23      terms of his accommodation. Velasquez-Andrade first tried to pressure Bengson into

24      attending the meetings in person. When Bengson would contribute to the meetings by
25      phone, Velasquez-Andrade would roll her eyes while he was speaking, as if to convey
26
        contempt for his absence to other Psychology Department faculty. Professor Laurel McCabe
27
        (“McCabe”) noticed this pattern of behavior and believed that it must have caused some of
28

                                            - 12 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 13 of 44




 1      these faculty members to feel frustrated with Bengson, since they were not necessarily
 2      aware of his accommodation.
 3
     Ongoing retaliation during Fall 2018
 4
     48. The retaliation that Bengson experienced during Spring 2018 intensified during the two
 5
        academic years that followed, 2018-19 and 2019-20, ultimately contributing to his denial of
 6
 7      tenure.

 8   49. As a tenure-track professor, Bengson reapplied for retention each Fall. In Fall 2018, just as

 9      Bengson was getting ready to submit his 4th year retention application, Velasquez-Andrade
10      insisted that he attach a “Chair’s Report” to the application. This demand violated the
11
        university procedure for submitting retention applications, a procedure outlined by the
12
        collective bargaining agreement governing SSU faculty.
13
     50. In this Chair’s Report, Velasquez-Andrade made false statements and criticized Bengson for
14
15      failing to engage in activities precluded by his accommodation, including his failure to

16      conduct in-person office hours and to attend faculty and other types of meetings in person

17      during the Spring 2018 semester.
18   Paolucci’s Minority Report recommending against retention
19
     51. In response to Bengson’s 4th year retention application, the Psychology Department’s RTP
20
        committee gave Bengson a lukewarm vote for reappointment. While two of the committee
21
        members voted to retain Bengson, Paolucci, the committee Chair, voted against retention.
22
23      He explained his reasoning in a retaliatory Minority Report that blamed Bengson for

24      significant shortcomings in his teaching and service, particularly during Spring 2018.
25   52. In the Minority Report, Paolucci claimed that instead of an expected progression in teaching
26
        and service, Bengson’s application for retention revealed “an erosion of progress.” Paolucci
27
        simultaneously blamed Bengson for the increased “workload of an already taxed
28
        department” resulting from Bengson’s temporary inability to be physically present for
                                             - 13 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 14 of 44




 1      certain departmental activities. Paolucci’s report cites the “Chair’s Report” as evidence for
 2      his claim that Bengson “shirked” his baseline responsibilities in the Psychology Department.
 3
        However, the inclusion of said Chair’s Report in Bengson’s retention application represents
 4
        a procedural violation of the RTP process. Therefore, Paolucci’s reliance on it represents an
 5
        additional violation of the collective bargaining agreement and of Bengson’s due process
 6
 7      rights.

 8   53. In the Minority Report, Paolucci claimed that he had to “step in to remedy” problems caused

 9      by Bengson’s so-called shirking of his duties. As an example of the “damage control” he
10      had to engage in, Paolucci falsely claimed that was forced to replace Dr. Bengson as the Psi
11
        Chi Honor Society’s faculty advisor. In addition, Paolucci falsely claimed that Bengson’s
12
        alleged inaction jeopardized the Psi Chi Honor Society’s charter. There is no evidence
13
        supporting this false claim.
14
15   54. Over time, Paolucci had consistently criticized Bengson for not attending Psi Chi’s meetings

16      and events in person even though this was part of his disability accommodation. Not only

17      did Paolucci mention Psi Chi in the Minority Report, but he included additional complaints
18      about this aspect of Bengson’s service in an email he wrote on December 28, 2019.
19
     55. In this December 28 email, Paolucci stated incorrectly that Bengson had threatened Psi
20
        Chi’s charter status by failing to offer in-person guidance to its members during Spring
21
        2018. In the same email, without any supporting evidence, Paolucci claimed that Bengson’s
22
23      failure to meet with students in person represented “withdrawal and non-verbal behavior”

24      that was “hostile, inappropriate, and disruptive.”
25   56. Paolucci concluded his Minority Report by stating that his “decision was in no way driven
26
        by any personal grievances against Dr. Bengson.” One might think that as a Professor of
27
        Psychology, Paolucci might be aware that it is usually people with guilty consciences who
28

                                            - 14 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 15 of 44




 1      deny specific instances of wrongdoing when they have not even been accused of said
 2      wrongdoing.
 3
     Recommendations against Retention by the Interim Dean and School of Social Sciences
 4
     57. The School of Social Sciences RTP Committee, as well as Interim Dean Buckley, both
 5
        recommended against retaining Bengson for another year. In so doing, they echoed
 6
 7      Paolucci’s biased and retaliatory Minority Report, as well as Heather Smith’s Spring 2018

 8      email to Bengson (see ¶¶ 24-31 above). The persons doing so should reasonably have

 9      known that their recommendations violated university RTP policy by relying on unofficial
10      documents that were required to be excluded from RTP review.
11
     58. This college-level RTP Committee claimed that Bengson’s teaching record was inadequate,
12
        relying for their conclusions on the evaluation of data from Fall 2017 that Heather Smith had
13
        highlighted in the personal email she wrote to Bengson in May 2018. This same committee
14
15      further echoed the departmental RTP committee’s complaints that Bengson failed to engage

16      in required activities, even though he had been excused from doing those activities because

17      of his accommodation.
18   59. Interim Dean Buckley also recommended against retention, faulting Bengson for failing to
19
        reflect meaningfully on the cherry-picked student comments that Smith had invoked in her
20
        May 2018 email. In essence, rather than blaming Bengson for poor job performance,
21
        Buckley blamed him for not being “engaged enough with the RTP process.” As evidence,
22
23      Buckley claimed that Bengson had not meaningfully engaged with Smith’s post-facto

24      critique of his performance. This report not only was produced outside of the normal RTP
25      process, but it relied on one set of uncharacteristic SETEs and three student comments. An
26
        accurate review of Bengson’s teaching record at SSU reveals superior performance,
27
        supported by years of top-notch student evaluations, flawless peer evaluations, and an
28
        unusually strong record of supporting student research and professional success.
                                            - 15 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 16 of 44




 1   60. At the same time that Buckley recommended against retention, her letter praised Bengson
 2      for his “commendable” level of engaging students and identified an improvement in his
 3
        SETE scores over time, belying the RTP Committee’s inaccurate claim that Bengson’s
 4
        teaching had not improved over time. Buckley further noted that Bengson had provided
 5
        “evidence of increased engagement in service” over time.
 6
 7   Vollendorf revises her earlier commendation of Bengson’s job performance

 8   61. In June 2018, Provost Vollendorf had praised Bengson’s research, teaching, and service

 9      during the previous years. However, she made an about-face in her June 1, 2019 letter,
10      which she wrote in response to Bengson’s 4th year retention application.
11
     62. In this 2019 letter, Vollendorf recanted her earlier praise of Bengson’s teaching and service.
12
        Even though Vollendorf reappointed Bengson for an additional probationary year, she
13
        scolded him for failing to meet basic standards for teaching and service; for refusing to
14
15      address “peer recommendations and student feedback” (again, the cherry-picked student

16      comments); and for failing to “show improvement over time” in “areas of concern identified

17      by the [departmental RTP] committee.” Vollendorf’s letter cites the minor and
18      unsubstantiated critiques of Bengson’s job performance first produced by Smith and then
19
        repeated by a departmental RTP committee intent on retaliating against Bengson for taking a
20
        disability accommodation.
21
     63. With specific reference to Bengson’s service, Vollendorf simply misrepresents the past. In
22
23      June 2018, she encouraged Bengson to take on additional service at the university level,

24      writing, “Your service has reached outward and involved numerous community events…I
25      look forward to seeing an equally strong commitment to participation in university service.”
26
        In response, Bengson did take on additional university-level service, in which he performed
27
        successfully. Surprisingly, in her June 2019 letter, Vollendorf claims that “Bengson’s
28
        service “has been an ongoing problem in spite of many past suggestions for improvement.”
                                             - 16 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 17 of 44




 1   Ongoing retaliation against and defamation of Bengson beginning in Spring 2019
 2   64. Beginning in Spring 2019, various faculty, staff members, and administrators began to
 3
        engage in a more sinister form of retaliation against Bengson. Seemingly out of the blue,
 4
        various individuals in the Psychology Department began to suggest the likelihood of
 5
        Bengson becoming another “campus shooter” if denied tenure and promotion.
 6
 7   65. Each of these individuals flatly denied that Bengson had ever threatened them or anyone

 8      else, physically or verbally. Nonetheless, they began to spread rumors of Bengson’s mental

 9      instability and potential violence, justifying these rumors with reference to Bengson’s body
10      language, voice volume, and facial expressions. These individuals concluded that Bengson’s
11
        mannerisms reflected his violent intentions.
12
     66. The rumors and accusations against Bengson are strongly reminiscent of the medieval witch
13
        hunts in which individuals in power interpreted non-verbal expressions and movements in
14
15      fantastical ways, imputing evil intentions to the victims and normalizing the imputations

16      through repetition. It is not coincidental that the individuals who circulated false and

17      exaggerated allegations about Bengson’s threatening posture and facial expressions are the
18      same people who retaliated against Bengson for taking a disability accommodation. Notably,
19
        the rumors about Bengson’s violent tendencies only began to circulate after he received a
20
        disability accommodation.
21
     Velasquez-Andrade’s unfounded fear of Bengson
22
23   67. In Spring 2019, Chair Velasquez-Andrade developed some new habits in response to her

24      self-described fears about Bengson’s capacity for future violence based on his mannerisms
25      and body language. However, she must have been aware on some level that her fears were
26
        unfounded, since she later told an Investigator employed by the university that Bengson had
27
        never threatened her in any way, and, on another occasion, asserted to a staff member that
28
        Bengson’s mannerisms were harmless.
                                            - 17 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 18 of 44




 1   68. As Velasquez-Andrade later told the Investigator, in Spring 2019 she removed all the knives
 2      from the kitchen of the Psychology Department for fear that Bengson might use them on
 3
        her. At this time, however, Velasquez-Andrade did not report her alleged fears to the
 4
        university.
 5
     69. When Bengson rejected a student who was applying to work in his lab because of the
 6
 7      student’s inadequate command of English, Velasquez-Andrade met with Bengson to discuss

 8      the incident. A Title IX investigator also attended the meeting. Later, Velasquez-Andrade

 9      asserted that Bengson became defensive during the meeting, exhibiting “very primitive”
10      behavior, and “bending down and not blinking…like an animal threatening its prey.” At the
11
        time, however, the Chair did not report this ostensibly threatening behavior to the university.
12
        Likewise, the Title IX investigator did not report any such behavior.
13
     70. The Chair later claimed to multiple individuals that Bengson’s mannerisms led her to
14
15      become “hypersensitive to the noises in the office”; to put “an attachment on her door to

16      block the light out, so no one knows when she is inside”; and to start “carrying pepper spray

17      and a large umbrella for some sense of protection when she leaves campus.”
18   71. When interviewed about these incidents, Chair Velasquez-Andrade justified her fear by
19
        claiming expertise in reading non-verbal body language. The Chair claimed that her work
20
        with infants caused her to be “hyper-sensitive to all body language and facial expressions.”
21
        Relying on this expertise with infants, Velasquez-Andrade concluded that Bengson’s body
22
23      language signified his intent to harm others.

24   72. Nonetheless, when a staff member (reportedly) confessed to feeling unnerved by Bengson’s
25      body language, Velasquez-Andrade did not cite this expertise with infants to claim that
26
        Bengson was a violent predator. Rather, Velasquez-Andrade reassured the staff member that
27
        leaning forward was “a common way for Bengson to sit.” In other words, the Chair’s
28
        response reveals her awareness that Bengson always sits in the same way, whether he is
                                            - 18 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 19 of 44




 1      neutral, happy, angry, defensive, or otherwise, and that his manner of sitting was not a
 2      reason to fear him.
 3
     73. Nonetheless, the Chair later claimed that she felt threatened by Bengson during faculty
 4
        meetings because he “leaned in” and “stared” at his colleagues.
 5
     The effect of partial deafness on Bengson’s mannerisms and body language
 6
 7   74. Because of his partial deafness, Bengson commonly angles his body when listening to

 8      others, so that his good ear faces his interlocutors. Likewise, particularly in group settings,

 9      Bengson leans forward and focuses on his interlocutors so he can concentrate on what they
10      are saying. Bengson has made his colleagues aware of his partial deafness, in order to
11
        explain to them why he sometimes has trouble understanding their words or why he
12
        sometimes needs for statements to be repeated in order to understand.
13
     75. Moreover, as Professor McCabe has noted, because of his partial deafness, Bengson is not
14
15      always aware of how loudly he is speaking, which might have led some interlocutors to

16      perceive Bengson as raising his voice when he was not doing so out of anger or aggression.

17   76. During the coronavirus pandemic, Bengson has found it particularly difficult to understand
18      other people while they are wearing masks, making him more acutely aware than before of
19
        the degree to which he relies on lip-reading. If he stared intently at colleagues in group
20
        settings, it is more likely that he was focusing on what they were saying than that he was
21
        seeking to harm them. Projecting assumptions about someone’s affect, which has directly
22
23      resulted from their disability, is an egregious forms of disability discrimination. In

24      Bengson’s case, these projections were used inaccurately to evaluate his job performance
25      and subsequently to deny him tenure.
26
     77. In contrast to these projections, Bengson has never given Velasquez-Andrade or anyone else
27
        any reason to think that he suffers from mental instability or violent tendencies. Evaluations
28
        of Bengson from students, as well unbiased colleagues, describe Bengson as a friendly,
                                            - 19 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 20 of 44




 1      pleasant, and engaged individual; a tireless supporter of his students; and a brilliant
 2      neuroscientist. There is no plausible evidence whatsoever to support the repeated assertions
 3
        that Bengson is a potential “campus shooter.” Instead, these assertions constitute the most
 4
        vicious and unfounded type of per se defamation.
 5
     Demonization of Bengson by SSU staff and administrators
 6
 7   78. On December 5, 2019, university counsel hired Chrystine Watson (“Watson”) to conduct a

 8      confidential investigation into Bengson’s allegedly inappropriate and unprofessional

 9      behavior. The transcripts of Watson’s interviews with the involved parties reveal the
10      elements of a witch hunt through which SSU professors, staff, and administrators engaged in
11
        harassment and retaliation against Bengson by defaming his character, and then justifying
12
        their defamatory statements with reference to mannerisms associated with his partial
13
        deafness.
14
15   79. In an interview with Watson, Maureen Buckley stated that in late June or early July, 2019,

16      Buckley was walking across campus with Bengson and his two young children when

17      Bengson announced that he liked to shoot the heads off of bunnies. Buckley also stated that
18      Bengson made this confession while staring at Buckley with a challenging and intense gaze.
19
        Buckley claims that after Bengson’s confession, she asked if he owned guns, to which he
20
        allegedly responded that he “owned guns and knew how to use them.” Notably, Bengson
21
        denies having had this conversation, though he admits to having discussed hunting in
22
23      general with SSU colleagues. Bengson grew up on tribal land in North Dakota and has

24      hunted since he was five.
25   80. Buckley simultaneously reported having had several deep and pleasant conversations with
26
        Bengson. She further stated that she had never felt “threatened personally” by Bengson nor
27
        had she perceived any “imminent threat of danger” from him. Buckley did state that she
28
        could imagine someone feeling threatened by the way Bengson’s “body posture moves
                                              - 20 -
                    PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 21 of 44




 1      forward towards you” or the way he “stares.” As stated above, leaning forward and lip-
 2      reading are mannerisms Bengson uses to compensate for his deafness in one ear when in
 3
        group settings.
 4
     81. On November 20, 2019, Bengson came to the Dean’s office after discovering that he would
 5
        not have a lab space in the temporary building being used by the Psychology Department
 6
 7      while its permanent location was under construction. On that day, Bengson met with

 8      Buckley, as well as Karen Leitsch, the Administrative Manager of the School of Social

 9      Sciences (hereinafter “Leitsch”).
10   82. In a letter describing this November 20th meeting with Bengson, Leitsch confessed to having
11
        upset Bengson because she blamed him for being cavalier during the pre-move planning: she
12
        told Bengson that unlike other professors in the department, he had not been proactive about
13
        what he might need in the temporary building.
14
15   83. In a subsequent written complaint about Bengson, submitted to AVP Deborah Roberts,

16      Leitsch claimed that during the November 20th meeting, Bengson had acted in an aggressive

17      and threatening way towards her. Yet the only evidence Leitsch offered was that Bengson
18      told her the two of them had “had a problem communicating.” As additional evidence,
19
        Leitsch noted that Bengson “was getting really red in the face” during their interaction.
20
     84. Leitsch later told Watson that in their second interaction on the same day, Leitsch asked
21
        Bengson why he had not stated his need for a lab more aggressively. In response, Bengson
22
23      purportedly “almost shouted” that he had not done so because he was not yet tenured and he

24      did not want to seem too aggressive. According to Leitsch, Bengson then placed his fist on
25      her desk, stated that they had “had a miscommunication,” and left. Leitsch concluded that
26
        she had felt threatened by Bengson during this conversation because of Bengson’s “body
27
        posture,” the “tone of their voice,” and the “gut feeling like you aren’t safe around them.”
28

                                            - 21 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 22 of 44




 1   85. Viri Ruiz, Operations Coordinator in the Office of the Dean, had a desk situated right
 2      outside Leitsch’s door. Ruiz told Watson said that she was at her desk during the
 3
        interactions between Leitsch and Bengson and did not hear any banging fists or outbursts on
 4
        Bengson’s part. Moreover, Ruiz reported that after Bengson left, Leitsch was visibly upset
 5
        but not scared or crying. Nonetheless, Leitsch reported the incident to the university,
 6
 7      claiming that Bengson had made her feel scared for her life.

 8   86. Bengson also discussed the lab space issue with Buckley on the same day. Buckley

 9      reportedly later told AVP Roberts that Bengson had become very upset and red in the face
10      during their conversation. Buckley offered no evidence of aggressive or violent behavior.
11
     Three-Week Suspension with Pay
12
     87. Following the November 20th incidents, Roberts placed Bengson on a temporary (three-
13
        week) suspension with pay, with the explanation that several SSU employees had
14
15      complained that Bengson “made aggressive movements and threats of further aggression

16      when in the Office of the Dean.”

17   88. This notice of suspension incorrectly stated that Bengson told staff in the Psychology
18      Department that he owned guns and knew how to use them, when in fact this was an
19
        allegation made by Buckley. This notice of suspension without pay also claims that on
20
        November 20th, Bengson yelled, banged his fist, and shoved a chair while in the Dean’s
21
        office, though none of these details comport with the incidents as described by the involved
22
23      individuals (see above, ¶¶ 79-84). The suspension notice further stated that Bengson’s

24      behavior in the Dean’s office was consistent with a “pattern of aggression, agitation, and
25      unprofessional conduct” that left members of the SSU community “feeling unsafe and
26
        threatened.” Again, no evidence supports these claims.
27
     Watson’s Investigation of allegations against Bengson
28

                                            - 22 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 23 of 44




 1   89. Transcripts of Watson’s investigation confirm that beginning in Summer 2019, Bengson’s
 2      detractors began to circulate exaggerated descriptions of his mannerisms and non-verbal
 3
        behavior, behavior that can be attributed to his partial deafness.
 4
     90. These individuals also circulated an invented narrative suggesting that Bengson was a
 5
        dangerous and mentally unstable individual who, if denied tenure, was likely to take violent
 6
 7      revenge on SSU staff, faculty, and administrators. Notably, Bengson has since been denied

 8      tenure and is in the process of taking legal action, not vigilante action, in response to his

 9      dismissal.
10   91. Every SSU employee whom Watson interviewed, including those who had circulated
11
        defamatory slurs about Bengson’s propensity for violence, also insisted that Bengson had
12
        never threatened them physically or verbally in any way.
13
     92. Watson’s report, completed on February 12, 2020, reveals that, beginning in 2019, several
14
15      of Bengson’s colleagues began circulating false narratives that Bengson acted in an

16      aggressive and threatening manner with colleagues. These individuals even revisited and

17      exaggerated minor workplace disagreements from early in Bengson’s time at SSU in order
18      to create the impression that Bengson’s aggression had been an ongoing pattern over a long
19
        period of time.
20
     93. One such incident occurred in 2015, when Bengson first started working at SSU. Bengson
21
        allegedly became angry at Cara Stevens, a Psychology Department Administrator, when
22
23      some computers he ordered did not arrive on time. At the time, Stevens reported the incident

24      to Leitsch. Professor McCabe witnessed the incident, and told Watson that she noticed
25      Bengson’s frustration at the time because of the “tightness in his body and voice.” However,
26
        McCabe also reported that Bengson’s reaction did not go beyond the “boundaries of
27
        discomfort.” According to McCabe’s testimony, Bengson’s reaction evidenced that he was
28
        managing his anger rather than acting it out in a threatening manner.
                                               - 23 -
                     PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 24 of 44




 1   94. McCabe also told Watson that she has never seen Bengson demonstrate any aggressive or
 2      inflammatory behaviors, nor has she seen him display an angry or threatening demeanor
 3
        towards colleagues or students. Aware that Bengson is deaf in one ear, McCabe did suggest
 4
        that Bengson seems to favor one side when speaking and listening, and that he sometimes
 5
        fails to register how loudly he is speaking.
 6
 7   95. Watson’s treatment of McCabe’s testimony points to her bias as an Investigator. Watson

 8      dismissed McCabe’s testimony by claiming that McCabe is a “self-professed supporter of

 9      Bengson.” It seems that Watson only trusted reports about Bengson when they came from
10      his detractors. Her automatic disqualification of anyone supportive of Bengson is an explicit
11
        demonstration of bias.
12
     96. Though Cara Stevens had been upset about this incident when it happened back in 2015, she
13
        told Watson that, since then, she has interacted with Bengson on a weekly basis; that they
14
15      had a “great rapport”; and that she never witnessed any other incident that reflected

16      negatively on Bengson.

17   97. Nonetheless, in a written follow-up to her interview with Watson, Stevens confessed that in
18      2019 she began to feel afraid of Bengson. Stevens attributed this fear not to Bengson
19
        himself, but to American culture in general. Elaborating, Stevens described her fear as “a
20
        general concern that every school and government employee has in this day-and-
21
        age…there’s that fear that he’ll feel like he’s been backed into a corner and with nothing to
22
23      lose, decide to come to campus and exact such revenge.”

24   98. By making this statement, Stevens was projecting a potential for violence onto Bengson
25      despite the facts and her consistently positive experience working with him. Stevens’
26
        comments turn Bengson into a scapegoat, because she made him responsible for her own,
27
        non-specific fear about disgruntled employees who resort to criminal violence when things
28
        are not going their way. Stevens’ explanation offers insight into the seemingly viral spread
                                            - 24 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 25 of 44




 1      of rumors about Bengson among some of his SSU colleagues, who likewise projected a
 2      potential for violence onto Bengson, despite the total absence of plausible evidence.
 3
     99. As Watson’s investigation revealed, Leitsch was particularly guilty for spreading
 4
        exaggerated rumors about Bengson. Immediately after her November 20th interaction with
 5
        him, Leitsch described the encounter in a letter. In this letter, Leitsch claims that Bengson
 6
 7      said he not been more aggressive in asking for temporary lab space because he was not yet

 8      tenured and did not want to appear overly demanding.

 9   100. Upon information and belief, after she made a formal complaint to AVP Roberts about the
10       November 20th incident, Leitsch began circulating alternate versions of Bengson’s
11
         statement. In these rumors, Leitsch twisted Bengson’s words to suggest that what he really
12
         meant was that once he got tenure, he would reveal the true extent of his violent tendencies.
13
         For example, upon information and belief, Leitsch told other SSU colleagues that Bengson
14
15       said he had not been more aggressive about the temporary lab space because people were

16       conspiring against him, but that once he got tenure, “things are going to change and the

17       truth will come out.”
18   101. In addition to circulating distorted narratives about what Bengson said, Leitsch cast further
19
         doubt on Bengson’s character by echoing the rumor that his potential for violence was
20
         demonstrated by his manner of sitting, with his “forearms resting on his thighs and his body
21
         leaning forward in a tense fashion.”
22
23   102. Leitsch also justified her fear of Bengson by claiming that Bengson’s lab space was

24       disturbing and gave her a “strange feeling” because it was less like a typical office and
25       “more like a lounge with soft lighting.”
26
27
28

                                             - 25 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 26 of 44




 1   Defamation of Bengson’s character by Brassington, Paolucci, and Velasquez-Andrade
 2   103. Upon information and belief, beginning in Spring 2019, Brassington, Paolucci, and
 3
          Velasquez-Andrade began to speculate to each other and third parties that Bengson was a
 4
          potential campus shooter.
 5
     104. Psychology Professor Glenn Brassington (hereinafter “Brassington”) told Velasquez-
 6
 7        Andrade, “I hope we don’t have an active shooter situation with him.” When questioned by

 8        Watson, however, Brassington revealed that he had no evidence to support this claim.

 9        Brassington told Watson that he had never heard Bengson raise his voice; that he had never
10        made a formal complaint about Bengson; and that he had not kept any written notes
11
          documenting any unprofessional or aggressive behavior exhibited by Bengson.
12
     105. Nonetheless, Brassington began circulating rumors about Bengson’s purportedly aggressive
13
        behavior. These rumors concerned episodes that Brassington had heard about but had not
14
15      witnessed first-hand.

16   106. In spite of assuring Watson that he had never seen Bengson act aggressively with him or

17      anyone else, Brassington claimed he was afraid of Bengson because of the “culmination of
18      Bengson’s behaviors.” These alleged behaviors include Bengson’s purported failure to
19
        respond to “simple hellos” in the hallway. Even if true, Bengson’s failure to say hello might
20
        have been the result of his partial deafness, which makes it difficult to hear people in
21
        crowded environments such as hallways.
22
23   107. Brassington told Watson that Bengson had created an “unsafe environment” at SSU. As

24      evidence, Brassington said that Bengson would often “smirk, stare coldly, raise his eyebrows
25      and smile in a condescending fashion.” Immediately after making this statement, Brassington
26
        complained to the Investigator that Bengson’s disability accommodation had created more
27
        work for Brassington.
28

                                             - 26 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 27 of 44




 1   108. Like Brassington, Paolucci claimed to feel afraid of Bengson’s future potential for violence,
 2      even though Paolucci emphatically assured Watson that Bengson had never threatened him
 3
        verbally or physically in any way.
 4
     109. Paolucci’s expressed fear of Bengson is so extreme and unsubstantiated that his confessions
 5
        arguably point to Paolucci’s own mental instability. For example, Paolucci refused to meet in
 6
 7      person with the investigator, claiming that simply receiving the emailed request for an

 8      interview caused him to experience “shortness of breath, pressure in chest, shaking.” Instead

 9      of meeting in person with Watson, Paolucci emailed her answers to her questions.
10   110. In two separate emails to Watson, Paolucci confirmed that Bengson never “directly
11
        threatened me to my face,” nor was ever “overtly threatening in my presence.”
12
     111. However, Paolucci cited his own research into aggression to suggest that Bengson could be
13
        a potential serial killer. In an email to Watson sent on December 27, 2019, Paolucci wrote,
14
15      “As I said before, has he ever been overtly threatening in my presence? No. But neither were

16      those who ultimately committed violent acts in the workplace. As a social psychologist with

17      expertise in aggression, I know the research on risk factors for potential violence—alienation,
18      sense of entitlement, failure, masculinity, projection (everyone is the problem). This, with the
19
        escalation behavior is why this has caused me such distress that I have sought therapy for the
20
        first time in 20 years.”
21
     112. Comparing Bengson with serial killers from the past, Paolucci said that Bengson’s rebuttal
22
23      to an RTP evaluation sounded like a “manifesto” and made him feel that his “safety was in

24      jeopardy.” When Watson pressed him to elaborate on his reasoning, Paolucci had to admit
25      that “it was nothing directly written in the document that made me feel unsafe.” Instead,
26
        Paolucci argues, “it was the tone of contempt, and that it was just so out of established
27
        norms.”
28

                                             - 27 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 28 of 44




 1   113. Paolucci’s exaggerated reaction to the rebuttal is confusing, since Bengson was simply
 2      providing extensive evidence to challenge Paolucci’s false claims about his job performance.
 3
     Bengson’s Anonymous Letters
 4
     114. While Watson was still conducting her investigation, Bengson felt increasingly scared that
 5
        the continued defamation of his character would cause him to lose his job. In January 2020,
 6
 7      while Bengson was suspended with pay, he sent three anonymous letters to Leitsch, Viri

 8      Ruiz, and Julie Wood, three SSU employees associated with the School of Social Sciences.

 9   115. On April 30, 2020, Bengson received another disciplinary action in the form of three weeks
10      of suspension without pay.
11
     116. By mailing these letters during the period when he was suspended with pay, Bengson did
12
        violate the injunction that he refrain from contacting anyone at SSU during the suspension.
13
        The letter does not, however, evidence Bengson’s intent to do violence. On the contrary, the
14
15      letter points to Bengson’s status as a victimized person. When he wrote this letter, Bengson

16      was deeply distraught because certain SSU employees had defamed him and spread rumors

17      about his potential to be a “campus shooter.” He feared that these same employees might be
18      willing to perjure themselves as continued retaliation against him for his disability.
19
     117. Bengson has stated that he sent the letters with the intent of informing these staff members
20
        of existing laws and consequences relating to perjury as he understood them. Based upon that
21
        understanding, his letters inform these three recipients that they “will likely have to testify in
22
23      court” and stress that it is a felony under California law to “give false information,”

24      especially “when testifying in court” and “when being deposed.” Notably, his assertions
25      simply set forth Bengson’s beliefs as to the content of California law. They are not threats,
26
        retaliatory actions, or false allegations.
27
     118. Bengson’s anonymous letters represent a desperate plea for members of the Psychology
28
        Department to refrain from continuing to defame and demonize him. The letters reflect the
                                             - 28 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 29 of 44




 1      psychological state of someone who has been victimized, not someone with plans to
 2      victimize others. And even though Bengson was victimized, never did he exhibit any
 3
        indication that his victimized status might result in a violent retaliation. In fact, the very
 4
        people who have claimed to be afraid of Bengson repeatedly stated, in their conversations
 5
        and emails with Investigator Watson, that he neither said nor did anything to indicate any
 6
 7      plans to respond with violence.

 8   119. SSU President Judy Sakaki (hereinafter “Sakaki”) harshly reprimanded Bengson for sending

 9      the letters, stating that he had engaged in retaliation and witness intimidation, as well as a
10      “failure and refusal to perform [his] normal and regular duties.” However, by the time
11
        Bengson sent these letters, his actions speak to his status as the victim of sustained attacks on
12
        his character by SSU employees.
13
     Continued retaliation against Bengson resulting in tenure denial
14
15   120. By the time Bengson applied for tenure and promotion at SSU, in Fall 2019, he had been

16      subjected to ongoing retaliation for taking a disability accommodation. The SSU colleagues

17      engaged in this retaliation both by misrepresenting Bengson’s job performance, by slandering
18      his character, and by creating a false narrative about the likelihood that he would retaliate
19
        violently against SSU employees if denied tenure. This false narrative relied on demonization
20
        of Bengson based on his partial deafness and associated mannerisms.
21
     121. The various committees who evaluated Bengson’s application for tenure expressed their
22
23      unfounded bias against him by claiming that he demonstrated unsatisfactory job performance

24      in teaching and service.
25   122. To be awarded tenure in the CSU, an applicant must demonstrate excellent marks in at least
26
        two of the three categories (teaching, research, and service).
27
     123. The Psychology Department’s RTP Guidelines are straightforward in identifying teaching as
28
        the most important element of the RTP application. The department’s RTP guidelines include
                                             - 29 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 30 of 44




 1      a long list of categories that the department uses to judge a candidate’s teaching. In the most
 2      highly-valued of these categories, Bengson exceeded the standard for excellence.
 3
     124. The departmental RTP Committee retaliated against Bengson, recommending against tenure,
 4
        because he took a disability accommodation during Spring 2018. The committee overlooked
 5
        ample evidence of Bengson’s top-notch performance in teaching and scholarship, and instead
 6
 7      focused on his failure to excel in one or two categories, which are clearly identified as

 8      secondary concerns in the departmental RTP guidelines for evaluating teaching.

 9   The Departmental RTP Committee misrepresented Bengson’s teaching record
10   125. In his application for tenure and promotion, Bengson demonstrated excellence in teaching
11
        by providing evidence in the form of Student Evaluations of Teaching Effectiveness
12
        (“SETEs”); written student and peer evaluations of his teaching; development of new
13
        courses; nomination for a competitive teaching award; and support for student research that
14
15      went above and beyond the norm.

16   126. However, in contrast with its normal practice, the departmental RTP committee focused

17      almost exclusively on Bengson’s failure to address “peer recommendations and student
18      feedback.”
19
     127. For example, the committee undermined the positive peer evaluations included in Bengson’s
20
        application packet. They did so by faulting Bengson for not responding to his peers’
21
        suggestions for improvement. However, Bengson did not respond to suggestions for
22
23      improvement because his peer evaluators did not make any suggestions for improvement.

24   128. The committee then implied that Bengson’s most recent peer evaluators were inadequate
25      because they were not members of the Psychology Department. However, in previous
26
        evaluation cycles, Bengson had received positive evaluations from members of his
27
        department. When he requested that one of these professors evaluate him again for his tenure
28
        file, she responded that it would be better for him to include evaluations of his teaching from
                                               - 30 -
                     PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 31 of 44




 1      a wider range of professors. After unsuccessfully requesting to be evaluated by two different
 2      Psychology professors, Bengson reached out to professors from other departments to evaluate
 3
        him.
 4
     129. Finally, the departmental RTP Committee blamed Bengson for the fact that his evaluators
 5
        emphasized the positive elements of his teaching (such as “active learning” and “interactive
 6
 7      discussion”). The committee responded to these positive evaluations by claiming that the

 8      evaluators should have instead offered “information in terms of targeted improvements to

 9      address deficiencies from the previous evaluation cycle.” In other words, the committee tried
10      to make Bengson responsible for what his evaluators said about him, criticizing Bengson for
11
        that fact that his evaluators had been overly positive. This is patently unfair and unreasonable
12
        and demonstrates explicit bias.
13
     130. The RTP Committee further argued that Bengson failed to meet the Psychology
14
15      Department’s criteria for tenure because his teaching did not “show improvement over time.”

16      This statement is simply untrue and is contradicted by evidence that Bengson included in his

17      application for tenure.
18   131. An example of such evidence are Bengson’s Spring 2019 SETEs, which speak to his
19
        excellent teaching. For the three courses that Bengson taught in Spring 2019, his average
20
        SETE scores were superior: 4.46 (PSY 446); 4.59 (PSY 415); and 4.75 (PSY 280), with 5
21
        being the highest possible score.
22
23   132. Bengson’s detractors note that some students complained about his failure to provide a study

24      guide for their cumulative final exam. However, what these critics do not say is that instead
25      of a formal study guide, Bengson shared his own Power Point presentations with the students
26
        and encouraged students to use these slides in preparing for the final exam. While some
27
        students did indeed complain about the lack of a study guide, almost the same number of
28

                                             - 31 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 32 of 44




 1      students praised the Power Point presentations. As one student explained, the slides “covered
 2      the material on the exam in depth.”
 3
     133. Some disagreement about an individual professor can be expected on SETEs, since there are
 4
        many different kinds of students with different expectations. While some students did
 5
        complain about the lack of a study guide and about a “high-stakes” final exam, just as many
 6
 7      students praised Bengson for providing good study materials, and also for final grades

 8      resulting from assignments that were “evenly distributed throughout the semester.”

 9   134. Just as the committee had done in its 4th year review of Bengson, it focused on a small
10      handful of negative student comments. However, a numerical calculation of all student
11
        comments from Bengson’s three Spring 2019 courses reveals the following:
12
             a. 21 students praised the high quality of Bengson’s lectures and in-class discussions
13
             b. 11 students praised Bengson’s online Power Point presentations
14
15           c. 13 students critiqued the lack of a cumulative study guide

16           d. 1 student complained about a change in due dates

17   135. The departmental RTP committee also justified recommending against tenure because of
18      Bengson’s alleged failure to “show improvement over time for any areas of concern
19
        identified by the committee.” However, the committee was referring to “areas of concern”
20
        that they had identified during Spring 2018. These areas of concern were actually the
21
        activities from which Bengson was excused, per the terms of his disability accommodation,
22
23      demonstrating once again that discrimination and retaliation against Bengson for his need for

24      and use of disability accommodations was the true basis for denial of tenure and promotion.
25                                               COUNTS
26                   COUNT ONE: DISCRIMINATION ON BASIS OF DISABILITY
27        (AGAINST DEFENDANT BOARD OF TRUSTEES OF THE CALIFORNIA STATE
                                              UNIVERSITY ONLY)
28

                                             - 32 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 33 of 44




 1   136. Plaintiff hereby reincorporates and realleges paragraphs 1-135 hereinabove, as if fully set
 2      forth herein.
 3
     137. The Board of Trustees of the California State University (“CSU”) is an employer subject to
 4
        the requirements of Title I of the Americans with Disabilities Act (“ADA”).
 5
     138. The Plaintiff, Jesse Bengson, suffers from multiple conditions that limit multiple major life
 6
 7      activities, including epilepsy and deafness in one ear. Bengson’s co-workers and employer

 8      are aware of and/or have been informed of and should have been aware of his disabling

 9      medical conditions.
10   139. Defendant CSU is an employer who employed Plaintiff and knew of Plaintiff’s disabilities.
11
     140. Plaintiff was able to perform the essential duties of his job with reasonable accommodations,
12
        which, during Spring 2018, allowed him to avoid in-person meetings with students and other
13
        faculty, so as to avoid stress that might lead to epileptic seizures.
14
15   141. Defendant CSU subjected Plaintiff to multiple adverse unemployment actions, including:

16           a. Revisiting glowing evaluations of Plaintiff’s job performance that were produced

17               before Spring 2018, to newly suggest that the Plaintiff had in fact underperformed at
18               his job;
19
             b. Critiquing Plaintiff’s job performance because he was performing his job duties
20
                 differently during Spring 2018, in spite of the fact that these differences had been
21
                 authorized by Plaintiff’s disability accommodation;
22
23           c. Plaintiff’s department Chair asserted to colleagues that Plaintiff was shirking his job

24               duties because he was attending faculty meetings remotely, even though she knew of
25               and approved of his disability accommodation, and his accommodation specifically
26
                 allowed for remote attendance of said meetings;
27
             d. Chair pressured Plaintiff to renegotiate the terms of his accommodation halfway
28
                 through the Spring 2018 semester; and
                                             - 33 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 34 of 44




 1           e. Defendant CSU, by and through Senander, attempted to force Bengson to re-
 2               negotiate his disability accommodations mid-semester, prior to the agreed date when
 3
                 his accommodations were due to be re-evaluated and during the period when the
 4
                 previously approved accommodations were in effect, without formally announcing
 5
                 the end of the current set of accommodations and a new interactive process.
 6
 7               Senander’s actions had the effect of retroactively denying Bengson an

 8               accommodation of disability that had already been granted and that Bengson was

 9               relying on to fulfill his job duties while struggling with his epilepsy.
10   142. In addition, Defendant imposed an unjustified three week suspension on Bengson.
11
     143. Ultimately, Defendant denied Bengson tenure and promotion, which will necessarily lead to
12
        termination of Bengson’s employment.
13
     144. Plaintiff’s disability was a substantial motivating reason for the adverse employment
14
15      actions, as demonstrated when:

16           a. Bengson’s colleagues expressed anger and resentment against Plaintiff because the

17               accommodation of his disability allegedly resulted in their own increased workload;
18               and
19
             b. Defendants used the Plaintiff’s alleged failure to perform actions from which he was
20
                 excused by his disability, as justification for creating unsubstantiated critiques of
21
                 Plaintiff’s job performance, ultimately resulting in denial of tenure and promotion.
22
23   145. Plaintiff was harmed by Defendant CSU’s conduct, including emotional distress,

24      humiliation, fear, loss of self-esteem, current and future financial losses, loss of career
25      prospects and loss of career.
26
     146. The fact that Plaintiff has been denied tenure will make it nearly impossible for him to
27
        secure another tenure-track position.
28

                                             - 34 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 35 of 44




 1                   COUNT TWO: HARASSMENT BASED ON DISABILITY
 2        (AGAINST DEFENDANT BOARD OF TRUSTEES OF THE CALIFORNIA STATE
 3                                           UNIVERSITY ONLY)
 4   147. Plaintiff hereby reincorporates and realleges paragraphs 1-146 hereinabove, as if fully set

 5      forth herein.
 6   148. The Board of Trustees of the California State University (“CSU”) is an employer subject to
 7
        the requirements of Title I of the Americans with Disabilities Act (“ADA”).
 8
     149. The Plaintiff, Jesse Bengson, suffers from multiple conditions that limit multiple major life
 9
        activities, including epilepsy and deafness in one ear. Bengson’s co-workers and employer
10
11      are aware of and/or have been informed of and should have been aware of his disabling

12      medical conditions.

13   150. Defendant CSU employed Plaintiff and knew of Plaintiff’s disabilities.
14   151. Plaintiff was able to perform the essential duties of his job with reasonable accommodations,
15
        which, during Spring 2018, allowed him to avoid in-person meetings with students and other
16
        faculty, so as to avoid stress that might lead to epileptic seizures. Specifically, Plaintiff’s
17
        temporary disability accommodation allowed Plaintiff to meet remotely with students and
18
19      colleagues, and to teach remotely if necessary, something that Plaintiff only did on days

20      when he was experiencing an “aura” that could signal a forthcoming grand mal seizure.

21   152. During the period of accommodation, Plaintiff continued to teach, do research, and perform
22
        service with the same effectiveness and high quality as he had demonstrated previously.
23
     153. Plaintiff faced a hostile work environment, including:
24
             a. Defendant CSU’s employees repeatedly asserted, despite the absence of any
25
                 plausible evidence of their claims, that Plaintiff was a potential campus shooter who
26
27               intimidated and terrified them by such everyday actions as leaning forward and

28               listening intently;

                                             - 35 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 36 of 44




 1          b. Defendant CSU failed to take reasonable efforts to stop the ongoing harassment of
 2             Bengson, despite the fact that Defendant CSU knew or reasonably should have
 3
               known that there was no plausible evidence supporting the claims that Bengson was
 4
               a homicidal “campus shooter” type;
 5
            c. Defendant CSU, by and through Velasquez-Andrade, constantly and publicly found
 6
 7             fault with Plaintiff for attending some meetings remotely and for not meeting with

 8             students in person, even though CSU and Velasquez-Andrade knew that Plaintiff

 9             was excused from those activities based on his disability accommodation; and
10          d. Defendant CSU, by and through Velasquez-Andrade, instructed students to demand
11
               to meet with Bengson in person even though she knew he was excused from doing so
12
               by the terms of his disability accommodation, with the intention and effect that
13
               Bengson experienced in person confrontations with said students that exacerbated his
14
15             epilepsy symptoms.

16   154. Defendant CSU, by and through multiple administrators, knew that Velasquez-Andrade

17       regularly critiqued Plaintiff for his failure to hold in-person office hours with students and
18       his failure to appear in person at meetings, even though his disability accommodation
19
         allowed for this. For example, Velasquez-Andrade criticized Plaintiff in this manner to
20
         Interim Dean Buckley and Associate Vice President Roberts on multiple occasions, and
21
         they were present at a meeting where she confronted him with these alleged failures, but
22
23       neither of these administrators ever corrected Velasquez-Andrade or asked her to stop

24       verbally criticizing Plaintiff for his exercise of approved disability accommodations. As
25       such, Defendant CSU, by and through Buckley and Roberts, ratified Velasquez-Andrade’s
26
         attacks on Bengson for exercise of his disability accommodations.
27
     155. The School of Social Sciences RTP Committee and Interim Dean Buckley both voted
28
         against retaining Bengson for a fifth probationary year, justifying their decisions on the
                                            - 36 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 37 of 44




 1        manufactured and retaliatory evidence of allegedly poor job performance that the
 2        departmental RTP Committee had produced and circulated, in documents that asserted
 3
          Bengson had failed to perform his job duties because he had not appeared at certain in-
 4
          person meetings and events— even though the University had excused him from attending
 5
          those events in person by granting his disability accommodations.
 6
 7   156. Defendant CSU, by and through administrators and other employees, claimed that

 8        Plaintiff’s non-verbal mannerisms, resulting from his partial deafness, were in fact evidence

 9        of his unprofessional conduct. Defendant CSU used these claims to justify disciplinary
10        action against Plaintiff. Because of such allegations, Plaintiff was suspended with pay for
11
          three weeks, and later suspended without pay for an additional three weeks.
12
     157. Defendant CSU failed to protect Plaintiff from the ongoing harassment, and instead
13
          encouraged further harassment by punishing Bengson for alleged aggressive actions, even
14
15        though all evidence of this alleged aggression is based on mannerisms and voice volume

16        levels that are direct effects of Plaintiff’s partial deafness.

17   158. The harassment culminated in Defendant CSU denying Plaintiff tenure and promotion,
18        which will necessarily lead to termination of his employment.
19
     159. Plaintiff was harmed by the Defendant CSU’s conduct, including emotional distress,
20
        humiliation, fear, loss of self-esteem, current and future financial losses, loss of career
21
        prospects and loss of career.
22
23   160. The fact that Plaintiff has been denied tenure will make it nearly impossible for him to

24      secure another tenure-track position.
25   COUNT THREE: DENIAL OF REASONABLE ACCOMMODATIONS OF DISABILITY
26
      (AGAINST DEFENDANT BOARD OF TRUSTEES OF THE CALIFORNIA STATE
27
                                          UNIVERSITY ONLY)
28

                                             - 37 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 38 of 44




 1   161. Plaintiff hereby reincorporates and realleges paragraphs 1-160 hereinabove, as if fully set
 2        forth herein.
 3
     162. The Board of Trustees of the California State University (“CSU”) is an employer subject to
 4
        the requirements of Title I of the Americans with Disabilities Act (“ADA”).
 5
     163. The Plaintiff, Jesse Bengson, suffers from multiple conditions that limit multiple major life
 6
 7      activities, including epilepsy and deafness in one ear. Bengson’s co-workers and employer

 8      are aware of and/or have been informed of and should have been aware of his disabling

 9      medical conditions.
10   164. Defendant CSU employed Plaintiff and knew of Plaintiff’s disabilities.
11
     165. Plaintiff requested disability accommodations for Spring 2018 after experiencing a
12
          recurrence of epilepsy during Fall 2017, including a grand mal seizure he experienced in
13
          the SSU Psychology Department.
14
15   166. After participating in a good-faith interactive process with Senander and Velasquez-

16        Andrade, Plaintiff received a disability accommodation for the Spring 2018 semester,

17        which would allow him to avoid stressful, in-person interactions with students and faculty.
18   167. Subsequently, Plaintiff was constructively denied these accommodations in practice
19
          because Defendant CSU, by and through Velasquez-Andrade and Senander, sought to
20
          prevent him from exercising them.
21
     168. Velasquez-Andrade and Senander violated Plaintiff’s disability accommodation by seeking
22
23        to undermine its basic features in the middle of the Spring 2018 semester, when they

24        pressured Plaintiff to agree to an alteration of the accommodation’s basic features.
25        However, Defendant neither announced an end-date to the operative accommodations nor
26
          announced a new, interactive process, before pressuring Plaintiff to renegotiate.
27
     169. Defendant CSU, by and through administrators including Buckley and Roberts, ratified
28
          Velasquez-Andrade’s attacks on Bengson for exercising his disability accommodations.
                                             - 38 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 39 of 44




 1   170. Defendant CSU, by and through Velasquez-Andrade, Interim Chair Buckley, Associate
 2        Vice President Roberts and others, produced negative evaluations of Plaintiff’s job
 3
          performance, following his disability accommodation and his attempts to exercise his right
 4
          to the accommodation. These negative evaluations specifically faulted Plaintiff for failing
 5
          to perform duties and other activities from which he had been specifically excused by his
 6
 7        disability accommodations. This series of negative evaluations ultimately led to denial of

 8        tenure and promotion, which will result in termination of Plaintiff’s employment.

 9   171. Plaintiff was harmed by Defendant CSU’s conduct, including emotional distress,
10      humiliation, fear, loss of self-esteem, current and future financial losses, loss of career
11
        prospects and loss of career.
12
      COUNT FOUR: RETALIATION FOR PROTECTED ACTIVITY UNDER THE ADA
13
      (AGAINST DEFENDANT BOARD OF TRUSTEES OF THE CALIFORNIA STATE
14
15                                       UNIVERSITY ONLY)

16   172. Plaintiff hereby reincorporates and realleges paragraphs 1-171 hereinabove, as if fully set

17        forth herein.
18   173. The Board of Trustees of the California State University (“CSU”) is an employer subject to
19
        the requirements of Title I of the Americans with Disabilities Act (“ADA”).
20
     174. The Plaintiff, Jesse Bengson, suffers from multiple conditions that limit multiple major life
21
        activities, including epilepsy and deafness in one ear. Bengson’s co-workers and employer
22
23      are aware of and/or have been informed of and should have been aware of his disabling

24      medical conditions.
25   175. Defendant CSU employed Plaintiff and knew of Plaintiff’s disabilities.
26
     176. Plaintiff engaged in two protected activities under the ADA: requesting disability
27
          accommodations and attempting to exercise them.
28

                                             - 39 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 40 of 44




 1   177. Defendants subjected Plaintiff to multiple adverse employment actions that were motivated
 2        by Plaintiff’s protected activity of requesting and attempting to use reasonable
 3
          accommodations of his disability of epilepsy. These adverse employment actions include:
 4
             a. Creating a false narrative about Plaintiff’s inadequate, pre-accommodation job
 5
                 performance;
 6
 7           b. Producing new job performance evaluations that specifically faulted Plaintiff for

 8               exercising his disability accommodations; and

 9           c. Using these retaliatory evaluations to justify denying tenure and promotion to
10               Plaintiff, which ultimately led to his termination.
11
     178. Plaintiff’s protected activity was the motivating reason for the adverse employment actions,
12
        as demonstrated when Bengson’s colleagues expressed anger and resentment against Plaintiff
13
        because the accommodation of his disability allegedly resulted in their own increased
14
15      workload.

16   179. Defendant CSU, by and through administrators including Buckley and Roberts, knew of

17      Chair Velasquez-Andrade’s frequent criticisms of Bengson for not appearing in person at
18      meetings and events from which he was excused by the terms of his disability
19
        accommodation. Defendant CSU, by and through administrators including Buckley and
20
        Roberts, ratified and continued Velasquez-Andrade’s attacks on Bengson for exercising his
21
        disability accommodations.
22
23   180. Plaintiff was harmed by Defendant CSU’s retaliation, including emotional distress,

24      humiliation, fear, loss of self-esteem, current and future financial losses, loss of career
25      prospects and loss of career.
26
27
28

                                              - 40 -
                    PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 41 of 44




 1                            COUNT FIVE: DEFAMATION PER SE
 2                       (AGAINST THE INDIVIDUAL DEFENDANTS—
 3
                VELASQUEZ-ANDRADE, BRASSINGTON, AND PAOLUCCI—
 4
                                                ONLY)
 5
     181. Plaintiff hereby reincorporates and realleges paragraphs 1-135 hereinabove, as if fully set
 6
 7       forth herein.

 8   182. Defendant Brassington made unprivileged statements to Defendant Velasquez-Andrade

 9       about Plaintiff, asserting that Plaintiff was likely to become a “campus shooter” who would
10       enact revenge on his colleagues if they denied him tenure.
11
     183. Defendant Velasquez-Andrade understood that Brassington’s statement was about Plaintiff
12
         and that Brassington meant to imply that Plaintiff had a criminal disposition and that he
13
         was likely to commit violent and criminal actions, including homicide.
14
15   184. Illustrating her belief in this defamatory statement, Velasquez-Andrade allegedly took

16       actions to protect herself from Plaintiff’s criminal nature, including removing all knives

17       from the Psychology Department kitchen; becoming “hypersensitive to the noises in the
18       office”; putting “an attachment on her door to block the light out, so no one knows when
19
         she is inside”; and carrying pepper spray and a large umbrella for some sense of protection
20
         when she leaves campus.”
21
     185. Defendant Brassington failed to use reasonable care to determine the truth or falsity of his
22
23       defamatory statements, which were not based in fact.

24   186. Defendants Velasquez-Andrade and Paolucci also made unprivileged defamatory
25       statements to multiple individuals, stating that Bengson was dangerous and a potential
26
         campus shooter. Velasquez-Andrade and Paolucci also failed to use reasonable care to
27
         determine the truth or falsity of their defamatory statements, which were not based in fact.
28

                                             - 41 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 42 of 44




 1   187. Velasquez-Andrade justified her fear of Plaintiff’s non-verbal mannerisms by citing her
 2       expertise in working with infants, but on another occasion assured a staff member that
 3
         Plaintiff’s non-verbal mannerisms were merely a typical way for him to sit. This
 4
         contradiction demonstrates Velasquez-Andrade’s awareness that Bengson always sits in the
 5
         same way, whether he is neutral, happy, angry, defensive, or otherwise, and that his manner
 6
 7       of sitting was not a reasonable basis for fearing him.

 8   188. Plaintiff suffered harm to his occupation, harm to his reputation, and feelings of shame and

 9       mortification as a result of Defendants’ defamation and its consequences.
10   189. Damages can be assumed due to the intrinsically harmful nature of the statements, which
11
         were reasonable understood by listeners to mean that Bengson is a violent and dangerous
12
         person likely to engage in criminal actions up to and including homicide.
13
     190. Punitive damages are justified against the Individual Defendants, because they acted with
14
15       malice and oppression.

16   191. Specifically, defamatory attacks against Bengson for allegedly having a criminal nature

17       were intended to justify denying him tenure, to punish Bengson because his disability
18       accommodation allegedly resulted in increased workload for the Individual Defendants. For
19
         example, when interviewed, Defendant Brassington spoke about Plaintiff’s allegedly
20
         criminal nature almost simultaneously with airing his complaints about Plaintiff’s role in
21
         increasing Defendant Brassington’s workload.
22
23                               COUNT SIX: DEFAMATION

24                       (AGAINST THE INDIVIDUAL DEFENDANTS—
25              VELASQUEZ-ANDRADE, BRASSINGTON, AND PAULUCCI—
26
                                                ONLY)
27
     192. Plaintiff hereby reincorporates and realleges paragraphs 1-135 and 181-191 hereinabove, as
28
         if fully set forth herein.
                                             - 42 -
                   PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 43 of 44




 1   193. Defendants Brassington, Paolucci and Velasquez-Andrade made false unprivileged
 2       statements of purported facts about Plaintiff, to multiple individuals, asserting that Plaintiff
 3
         was criminally dangerous, a potential campus shooter, and was disposed to violence.
 4
         Persons to whom these statements were made (including Velasquez-Andrade) reasonably
 5
         understood the statements to be about Bengson and reasonably understood the statements to
 6
 7       mean that Bengson was a criminally dangerous individual, that Bengson was dangerous to

 8       interact with, and that Bengson was liable to engage in violence.

 9   194. Defendant Brassington stated that Bengson created an unsafe environment at SSU because
10       he tended to “smirk, stare coldly, raise his eyebrows and smile in a condescending fashion,”
11
         and that he allegedly failed to respond to “hellos” in the hallway.
12
     195. Defendant Paolucci claimed it was likely that Plaintiff would become a campus shooter, not
13
         because Plaintiff made physical or verbal threats, but because Paolucci—a social
14
15       psychologist with expertise in aggression—identified risk factors for aggression in Plaintiff,

16       including alienation, a sense of entitlement, failure, masculinity, and projection. Paolucci

17       further compared Plaintiff with former serial killers by describing Bengson’s rebuttal to
18       Paolucci’s Minority Report as sounding like a “manifesto” and thus making Paolucci feel
19
         that his “safety was in jeopardy.”
20
     196. Defendants made the defamatory statements negligently, recklessly, or with intent to
21
         communicate a false statement.
22
23   197. As a result of the defamatory statements, co-workers of Bengson viewed him with fear. For

24       example, SSU employee Cara Stevens claimed she was afraid Plaintiff would become a
25       campus shooter because he feared being denied tenure. Stevens said that she was afraid
26
         because Plaintiff’s situation reminded her of other individuals who took vigilante action to
27
         avenge their tenure denials. Upon information and belief, Stevens and other SSU
28

                                            - 43 -
                  PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 4:20-cv-04852-DMR Document 1 Filed 07/20/20 Page 44 of 44




 1          employees experienced fear that Bengson would engage in homicide as a direct result of the
 2          defamatory publications by Brassington, Velasquez-Andrade and Paolucci.
 3
       198. Plaintiff suffered harm to his occupation, harm to his reputation, and feelings of shame and
 4
            mortification as a result of Defendants’ defamation and its consequences.
 5
       199. Punitive damages are justified against the Individual Defendants, because they acted with
 6
 7          malice and oppression.

 8     WHEREFORE, Plaintiff humbly prays this honorable Court for relief as follows:

 9            a. From Defendant Board of Trustees of the California State University
10                1. Compensatory damages;
11
                  2. Reinstatement with tenure and promotion to the rank of Associate Professor;
12
                  3. Front pay;
13
                  4. Back pay; and
14
15                5. Such other and further relief as the Court considers proper.

16            b. From the Individual Defendants

17                1. Compensatory damages;
18                2. Assumed damages;
19
                  3. Punitive or exemplary damages; and
20
                  4. Such other and further relief as the Court considers proper.
21
                                              JURY DEMAND
22
23         Plaintiff demands trial by jury as to all causes of action herein so triable.

24 Respectfully submitted,
25 Dated: July 20, 2020
26
                                                                  /s/ Stanley Apps
27
                                                                  Stanley R. Apps
28
                                                                  Attorney for Plaintiff Jesse Bengson
                                               - 44 -
                     PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
